Title: To Thomas Jefferson from Nicolas Gouin Dufief, 20 March 1802
From: Dufief, Nicolas Gouin
To: Jefferson, Thomas


            Monsieur
              20 de Mars. 1802
            Vous trouverez ci inclus quelques exemplaires du catalogue que je viens de publier—Je me propose de faire venir de France une collection des nouveautés les plus intéressantes dans tous les genres—
            Si vous avez des ordres à me donner à ce Sujet, soyez assuré qu’ils seront exécutés avec toute la diligence & le soin possible. En vous adressant à moi à present vous seriez Servi probablement en septembre prochain. Vous receverez le Chaptal à la premiere occasion qui se presentera pour Washington—
            Recevez avec votre bonté ordinaire les assurances de mon profond respect & de mon dévouement
            N. G. Dufief
           
            Editors’ Translation
            Sir,
              20 Mch. 1802
            You will find included herein a few copies of the catalogue that I have just published. I propose to order from France a collection of the most interesting novelties of all kinds.
            If you have any orders to give me about this, be assured that they will be executed with all the diligence and care possible. By addressing me at present, you would probably be served by next September. You will receive the Chaptal by the first opportunity that arises for sending to Washington.
            Accept with your usual kindness the assurances of my deep respect and my devotion
            N. G. Dufief
          